NOTICE OF ALLOWANCE, FIFTH DETAILED ACTION
Status of Prosecution
The present application, 16/793,604 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to Korean application KR10-2019-0018554, with a priority filing date of February 18, 2019 and was filed in the Office on February 18, 2020. 
Examiner contacted Applicant’s representative Aaron Gerger on December 18, 2020 to discuss a potential restriction. A request for a written requirement for restriction was made and Examiner agreed. The requirement for restriction and election was mailed on December 28, 2020.
Applicant responded on March 1, 2021 with an election to prosecute Invention I, directed to Claims 1-13 without traverse. Claims 14-20 are therefore deemed as non-elected.
The Office mailed a second detailed action, non-final action on March 12, 2021.
Applicant filed a response with amendments, remarks and arguments on June 14, 2021.
The Office mailed a third detailed action, final action on July 2, 2021.
Applicant filed an after final request to reconsider on September 2, 2021. Examiner granted an interview request and subsequently mailed an advisory action on September 20, 2021 with no final agreement.
Applicant filed a first continued request for examination on October 4, 2021.
The Office mailed a fourth detailed action, non-final rejection on December 24, 2021.
Applicant’s representative Aaron Gerger initiated an interview on April 8, 2022.
Applicant filed a response with amendments, remarks and arguments on April 25, 2022.
Examiner initiated an interview with Mr. Gerger on May 5, 2022 to discuss amendments to place the application in condition for allowance. Final agreement was reached on May 13, 2022.
Claims 1-7, 9 and 21-22 are in condition for allowance. Claims 1 and 14 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the filed amendments and remarks and arguments as well as the courtesies extended in the May 5-13, 2022 interview.
First, regarding the withdrawn claims 14-20 due to the restriction, as elected without traverse on March 1, 2021 by applicant, they are canceled per authorization given by Applicant’s representative on May 13, 2022.
Second, the objection to the title is withdrawn and the new title as amended is acknowledged.
Third, regarding the § 101 subject matter eligibility rejection, Examiner has considered the arguments as well as the amended and entered claims below and is sufficiently persuaded to withdraw the rejection.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Aaron Gerger on May 13, 2022. Mr. Gerger has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 
Claims
1.	(Currently Amended) An electronic device, comprising:
a display configured to display a user interface;
at least one processor operably coupled to the display; and
a memory operably coupled to the at least one processor, 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to:
generate a first routine including a first condition and a first action; 
determine, when the electronic device is in a first state, whether or not the first condition is satisfied based on context information indicating at least one of a user occasion, a location coordinate relative to a user of the electronic device, and a time 
perform the first action of changing a state of the electronic device from the first state to a second state if the first condition is satisfied;
display information indicating that the first routine is being executed, if the first condition is satisfied, through the user interface, in a lock state of the electronic device;
identify whether a user input of changing the state of the electronic device from the second state to a third state received through the display is detected;

compare the second state with a current state of the electronic device in response to the first condition being released;
in response to the second state and the current state being identical: 
identify that the user input is not detected, and 
restore the state of the electronic device to the first state that is a state before the first action is performed based on identifying that the user input is not detected; 
in response to the second state and the current state not being identical:
identify that the user input is detected, and 
 maintain the third state changed from the second state based on identifying that the user input is detected;
acquire information regarding a pattern of a user of the electronic device for a designated period of time;
generate a second routine at least partially based on the information regarding the pattern of the user;
recommend the second routine if a second condition included in the second routine is different from the first condition; and
output a notification through the user interface such that, if the second condition is identical to the first condition, and if a second action included in the second routine is different from the first action, the first routine further comprises the second action.

2.	(Original) The electronic device of claim 1, further comprising at least one of a communication interface or a sensor module, 
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to determine whether or not the first condition is satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module.

3.	(Previously Presented) The electronic device of claim 2, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to set a priority for the user occasion, the location coordinate relative to the user of the electronic device, the time and the application included in the context information.

4.	(Previously Presented) The electronic device of claim 3, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to generate the first routine based on the context information, and determine whether or not the first condition is satisfied based on the context information including at least the location coordinate relative to the user of the electronic device.

5.	(Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to display detailed information regarding the first routine, at least partially based on a user input regarding the information indicating that the first routine is being executed.

6.	(Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to generate the first routine that is executable, in the lock state of the electronic device.

7.	(Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to:
acquire a log related to a state changed in the electronic device if the first condition is satisfied, for a designated period of time;
determine a second action related to the state changed in the electronic device, at least partially based on the log; and
recommend the second action.

8.	(Cancelled) 

9.	(Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to display information related to the first routine through the user interface.

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Cancelled) 

13.	(Cancelled) 

14.	(Canceled)

15.	(Canceled)

16.	(Canceled)

17.	(Canceled)

18.	(Canceled)

19.	(Canceled)

20.	(Canceled)

21. 	(Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to: 
determine whether or not a second condition is satisfied when the electronic device is in the second state;
perform a second action of changing the state of the electronic device from the second state to a fourth state if the second condition is satisfied;
maintain the state of the electronic device in the fourth state if the first condition is released prior to the second condition, when the electronic device is in the fourth state;
restore the state of the electronic device from the fourth state to the first state if the second condition is released after the first condition is released;
change the state of the electronic device from the fourth state to the second state if the second condition is released prior to the first condition, when the electronic device is in the fourth state; and
restore the state of the electronic device from the second state to the first state if the first condition is released after the second condition is released.

22. 	(Previously Presented) The electronic device of claim 21, further comprising at least one of a communication interface or a sensor module, 
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to determine whether or not the first condition and the second condition are satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174